DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8, 11 is/are rejected under 35 U.S.C. 103(a(1)) as being anticipated by Wang (CN 202843727)

a split-shaped structure (“bifurcated tines”) (“background art”) made of a memory metal (“shape memory alloy”) (page 2) and capable of opening and closing, and the split-shaped structure comprising a plurality of tapered petals (each of the tines) (Fig 1-3);
wherein when each of the tapered petals is closed (Fig 3), two adjacent sides in two adjacent tapered petals are closely abutted (Fig 3), and the split-shaped structure constitutes a fully enclosed conical structure (Fig 3); 
wherein when each of the tapered petals is opened, the split-shaped structure is a cylindrical structure having a plurality of tapered notches between each of adjacent tapered petals (Fig 1 and 2), and a center of the cylindrical structure is an open cavity structure (Fig 1-2); and 
wherein the split-shaped structure deforms to be closed or opened according to a change in temperature (“content of the invention”, paragraph 1) (page 2); 
wherein a temperature TO is greater than a temperature T1, when the temperature is TO, the split-shaped structure is opened (paragraph 1) (page 3) (Fig 1-2); and when the temperature is T1, the split-shaped structure is closed to form a needle shape (paragraph 3) (Fig 3).  
Regarding claim 2, Wang discloses wherein the tapered petals have a same curvature at each point and are formed by arc- shaped surfaces (Fig 1-3).  
Regarding claim 3, Wang discloses wherein all of the tapered petals are identical in terms of shape and size (Fig 1-3). 

Regarding claim 11, Wang discloses when each of the tapered petals is opened, each of the tapered petals is non-overlapping with respect to every other of the tapered petals (Fig 1-3).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a(1)) as being anticipated by Wang in view of Keidar (US 20050113860)
Regarding claim 4, Wang is silent regarding wherein each of the tapered petal comprises a tail end and a tip end, a width thereof is gradually decreased from the tail end to the tip end; when each of the tapered petals is closed, a diameter of the tail end is larger than that of the tip end.  Keidar teaches wherein the tapered petal comprise a tail end (towards 20) and a tip end (towards 24), the width thereof is gradually decreased from the tail end to the tip end (Figure 2); when each of tapered petals is closed, the diameter of the tail end is larger than that of the tip end (Figure 2). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art of modify Wang’s tapered petal structure by Keidar for the purpose of providing an atraumatic needle point to reduce patient discomfort upon use. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103(a(1)) as being anticipated by Wang in view of Keidar (US 20050113860) in view of Vetter (US 20140336530).
Regarding claim 5, Wang is silent regarding tail ends of the tapered petals are integrally connected to form an annular ring of a annular structure. Vetter teaches tail ends of the tapered petals are integrally connected to form an annular ring of an annular structure (Fig. 5 and 12). Therefore, it would have been obvious at the time of the invention to modify Keidar by Vetter 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in in view of Arcenio (US 20100234866)
Regarding claim 6, Keidar is silent regarding wherein when each of tapered petals is opened, the diameter of the split-shaped structure is the same with that of the annular ring; the length of the split-shaped structure is 3 to 10 mm, and when the split-shaped structure is in opened state, the outer diameter thereof is 0.4 mm and the inner diameter is 0.3 mm.  
Arcenio teaches wherein when each of tapered petals is opened, the diameter of the split-shaped structure is the same with that of the annular ring; the length of the split-shaped structure is 3 to 10 mm, and when the split-shaped structure is in opened state, the outer diameter thereof is 0.4 mm and the inner diameter is 0.3 mm (paragraph 0032, 0044). Therefore, it would have been obvious at the time of the invention to modify Wang by Arcenio for the purpose of providing a device that is sized appropriately for a variety of different medical procedures and therefore, multifunctional and cost-effective. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Korkor (US 7144386)
Regarding claim 12, Wang is silent further comprising a guide tube extending beyond a distal end of each of the tapered petals. Korkor teaches a guide tube extending beyond a distal end of each of the tapered petals (Fig 19 and 20). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Wang by Korkor for purpose of providing a tube that can contain a sample or allow for medication to be delivered depending upon the tube structure and functionality. 

Response to Arguments
Applicant’s arguments, see arguments, filed 1/26/2021, with respect to the rejection(s) of claim(s) under Keidar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/YASMEEN S WARSI/Examiner, Art Unit 3791